FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September 2010 Commission File Number: 001-34848 SEANERGY MARITIME HOLDINGS CORP. (Translation of registrant's name into English) 1-3 Patriarchou Grigoriou lyfada Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F [X] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit3.4 are the Articles of Amendment to the Amended and Restated Articles of Incorporation of Seanergy Maritime Holdings Corp. (the "Company") that were filed on July 22, 2010 with the Registrar of Corporations of the Republic of the Marshall Islands.This Report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-3 (File No. 333-166697) filed by the Company with the U.S. Securities and Exchange Commission. EXHIBIT 3.4 AMENDMENT TO AMENDED AND RESTATED ARTICLES OF INCORPORATION OF SEANERGY MARITIME HOLDINGS CORP. (THE "CORPORATION") PURSUANT TO SECTION 90 OF THE MARSHALL ISLANDS BUSINESS CORPORATION ACT I, Dale Ploughman, the Chief Executive Officer of the Corporation, for the purpose of amending the Amended and Restated Articles of Incorporation of the Corporation, hereby certify: 1. The name of the Corporation is: Seanergy Maritime Holdings Corp. 2. The Articles of Incorporation were filed with the Registrar of Corporations as of the 4th day of January, 2008, and were amended and restated in their entirety as of the 11th day of July, 2008 and were further amended as of the 17th day of July, 2009. 3. Paragraph FOURTH of the Articles of Incorporation is deleted in its entirety and replaced with the following: "FOURTH:The aggregate number of shares of capital stock that the Corporation shall have the authority to issue is five hundred and one million (501,000,000) consisting of the following: (1) five hundred million (500,000,000) registered shares of common stock with a par value of US $0.0001 per share. (2) one million (1,000,000) registered preferred shares with a par value of US $0.0001 per share.The Board of Directors (the "Board") is expressly granted the authority to issue preferred shares and to establish such series of preferred shares and with such designations, preferences and relative participating, optional or special rights and qualifications, limitations or restrictions as shall be stated in the resolutions providing for the issue of such preferred shares and without further vote or action by the shareholders." 4. All of the other provisions of the Amended and Restated Articles of Incorporation, as amended, shall remain unchanged. 5. This Amendment to the Amended and Restated Articles of Incorporation was approved by vote of the holders of a majority of all outstanding shares of the Corporation with a right to vote at the annual meeting of the shareholders of the Corporation held on July 21, 2010. IN WITNESS WHEREOF, I have executed this Second Amendment to the Amended and Restated Articles of Incorporation on this 22nd day of July, 2010. /s/ Dale Ploughman Dale Ploughman, Chief Executive Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEANERGY MARITIME HOLDINGS CORP. (Registrant) /s/ Dale Ploughman By: Dale Ploughman Chief Executive Officer Dated: September 16, 2010 SK 26
